Citation Nr: 1018500	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II (DM), to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for visual problems, 
claimed as secondary to DM. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy/prostate condition, including urinary tract 
infections, to include as secondary to DM.  

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to DM.

5.  Entitlement to service connection for essential 
hypertension, to include as secondary to DM.  

6.  Entitlement to service connection for hemorrhioedectony 
and colonoscopy, to include as secondary to DM.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and January 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Huntington, West Virginia.  

The issues of service connection for benign prostatic 
hypertrophy/prostate condition, including urinary tract 
infections, to include as secondary to DM; coronary artery 
disease, to include as secondary to DM; essential 
hypertension, to include as secondary to DM; hemorrhoidectomy 
and colonoscopy, to include as secondary to DM; and a 
psychiatric disorder, to include PTSD, are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  DM of service origin has not been demonstrated.  

2.  Any current visual problems are not the result of DM.  


CONCLUSIONS OF LAW

1.  DM was not incurred or aggravated during the Veteran's 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Visual problems are not caused or aggravated by any 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.310 (2006 & 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Board notes that the Veteran's status has been 
substantiated.  The Board observes that in a September 2003 
letter, the RO provided the Veteran with notice that informed 
him of the evidence needed to substantiate his claim.  The 
letter also told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letter also told him to submit relevant evidence in his 
possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claims 
in a March 2006 letter.  

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
April 2004.  His claim, however, was subsequently 
readjudicated in the July 2009 supplemental statements of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the Veteran's service treatment records are 
not available for review.  However, based upon the absence of 
a finding of DM in any treatment records that have been 
associated with the claims folder and an absence of a finding 
of DM on the most recent VA examination, obtaining the 
Veteran's service treatment records in order to decide the 
claims of service connection for DM and visual problems, 
solely as secondary to DM, is unnecessary and does not 
prevent the Board from properly deciding these issues.  All 
other evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran was afforded VA examinations in December 2008.  
In addition to performing the examinations, the examiners 
rendered opinions as to whether the Veteran had DM and 
whether any current eye disorder was related to DM.  The 
examinations provided the necessary detail to properly assess 
whether the Veteran currently had DM and whether he had any 
visual problems related to DM.  Thus, the examinations were 
sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by his attorney.  The Board further notes that it appears 
that a hearing was held at the RO in October 2005 on this 
matter.  However, this transcript is no longer available for 
review.  The Veteran was given an opportunity to request 
another hearing in January 2006 and did not return the 
requested form.  The Veteran also requested that he be 
afforded a Travel Board hearing in his June 2005 substantive 
appeal.  The requested Travel Board was scheduled for March 
29, 2010, and the Veteran did not appear for the hearing and 
has provided no good cause for his failure to appear.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon 
the foregoing, the duties to notify and assist the Veteran 
have been met, and no further action is necessary to assist 
the Veteran in substantiating this claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." Paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  

38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. 
at 269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Id. (quoting Landgraf, 511 U.S. at 
270).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Princess Cruises v. United States, 397 F.3d 1358 
(Fed.Cir.2005).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, such as 
DM and prostate cancer, shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or otherwise establish a nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

DM

The Veteran's service treatment records are not available for 
review through no fault of the Veteran.  Hence, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case 
law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996). 

In this case, the Veteran has not been shown to have DM.  As 
such, the service treatment records are of no consequence as 
it relates to this issue.  

The Veteran has the requisite service in Vietnam to warrant 
the presumption of service connection for DM as a result of 
exposure to herbicides in service.  However, numerous 
treatment records associated with the Veteran's claims folder 
do not contain a diagnosis of DM.  At the time of a May 2001 
private outpatient visit, the Veteran was specifically noted 
to not have DM.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in December 2008.  At the time of the 
examination, the Veteran reported having had problems with 
his sugar for at least a couple of years.  The Veteran stated 
that he periodically checked his sugar.  Following 
examination, including diagnostic testing, the examiner 
specifically indicated that the Veteran did not have DM.  She 
noted that he had impaired glucose tolerance.  The examiner 
specifically stated that the Veteran did not meet the 
diagnostic criteria for DM based upon fasting lab work and 
glucose tolerance testing.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' (Courts') interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The competent evidence, consisting of treatment records and 
the results of a VA examination, is to the effect that the 
Veteran does not have DM for which service connection may be 
granted.

While the Board notes that the Veteran has expressed his 
belief that he currently has DM resulting from herbicide 
exposure in service, the overall evidence demonstrates that 
the Veteran does not currently have DM, as demonstrated in 
various treatment records and the findings at the time of the 
December 2008 VA examination. 

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.
Vision Problems

The Veteran maintains that his current visual problems are 
related to his DM, which, as noted above, is not service 
connected.  

In conjunction with his claim, the Veteran was afforded a VA 
eye examination in December 2008.  Following examination, the 
examiner rendered diagnoses of no diabetic retinopathy 
without clinically significant macular degeneration not 
causing a decrease in visual acuity in the left and right 
eyes.  The examiner also indicated that the Veteran had 
bilateral cataracts.  He found that these were not related to 
DM.  The Veteran was also found to have elevated intraocular 
pressure also not related to DM.  The examiner further noted 
that the Veteran had blepharitis which was also not related 
to DM.  

As the Veteran has not been shown to have DM and as service 
connection is not in effect for DM, the Veteran's claim of 
service connection for visual problems as secondary to DM 
must be denied.  


ORDER

Service connection for DM, to include as secondary to 
herbicide exposure, is denied.  

Service connection for visual problems, claimed as secondary 
to DM, is denied.


REMAND

The Veteran's service treatment records have been noted to be 
unavailable for review.  However, there is no indication as 
to what attempts were made to obtain the records and if any 
attempts were made to obtain the records from alternative 
sources.  As such, an additional attempt should be made to 
obtain the Veteran's service treatment records, to include 
obtaining treatment records from all alternative sources.  

As it relates to the claim of service connection for a skin 
disorder, the Board notes that in addition to claiming that 
his skin disorder is related to DM, the Veteran also reported 
having developed a skin rash while in Vietnam.  The Board 
notes that the Veteran has been found to have skin rashes 
throughout the appeal period and in treatment records prior 
to his claim.  At the time of his December 2008 VA 
examination, the Veteran reported having had skin lesions all 
over his body since Vietnam.  He noted that they typically 
came in December and January and lasted four or five months.  
The condition was intermittent.  Following examination, a 
diagnosis of lichen simplex chronicus was rendered.  The 
examiner did not render an opinion to the etiology of this 
disorder and its relationship, if any, to his period of 
service.  Based upon the absence of service treatment 
records, the Veteran's statements, and VA's heightened duty 
to assist in such situations, such an opinion should be 
rendered.  

As to the claims for service connection for coronary artery 
disease and hypertension, the Veteran, in addition to 
claiming that his hypertension and coronary artery disease 
were related to his DM, has also indicated that he had 
elevated blood pressure readings in service.  The Veteran was 
afforded a VA examination in December 2008 but the examiner 
did not render an opinion as to whether the Veteran's 
coronary artery disease or his hypertension were related to 
his period of service.  Based upon the absence of service 
treatment records, the Veteran's statements, and VA's 
heightened duty to assist in such situations, such an opinion 
should be rendered.  

As to the Veteran's claim of service connection for 
hemmorioedectony and colonoscopy, the Board notes that in 
addition to claiming that these disorders are related to his 
DM, the Veteran has also reported that these disorders arose 
as a result of stomach difficulties that he had in service, 
including problems resulting from herbicide exposure.  While 
the Board is aware that a colonoscopy is a medical procedure 
and not a disease, the Veteran has not been afforded an 
examination with regard to his stomach/digestive disorders.  
Based upon the absence of service treatment records, the 
Veteran's statements, and VA's heightened duty to assist in 
such situations, he should be afforded a VA examination with 
the examiner being requested to render an opinion as to the 
etiology of any hemorrhoid/digestive disorder, and it 
relationship, if any to his period of service.  

As to the claim of service connection for benign prostatic 
hypertrophy/prostate condition, including urinary tract 
infections, the Board notes that the Veteran has indicated 
that his current disorders are related to his period of 
service, to include by way of exposure to herbicides.  Based 
upon the absence of service treatment records, the Veteran's 
statements, and VA's heightened duty to assist in such 
situations, the Veteran should be afforded a VA examination 
with the examiner being requested to render an opinion as to 
the etiology of any benign prostatic hypertrophy/prostate 
condition, including urinary tract infections, and it 
relationship, if any to his period of service.  

As it relates to the Veteran's claim of service connection 
for PTSD, the Board has considered the recent holding of the 
Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has 
concluded that it is applicable here.  In Clemons, the 
Veteran specifically requested service connection for PTSD; 
the Board narrowly construed the claim and denied service 
connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Court, in vacating the Board's decision, pointed out that 
a claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  Id.  In this case, while the 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran 
has been diagnosed as having major depressive disorder and an 
adjustment disorder.  Under Clemons, these other diagnoses 
are to be considered as part of the underlying claim.  To 
date, however, the RO has not adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than 
PTSD.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims differ from the 
provisions addressing other service connection claims.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification 
action, as well as further adjudication, is thus needed. 
38 C.F.R. §§ 3.159(b), 19.9.

The Veteran has not been afforded VA psychiatric examination 
throughout the course of the appeal.  Based upon the above, 
an examination is warranted.

As it relates to the issue of service connection for PTSD, 
the Board notes that the Veteran has reported that the unit 
that he was assigned to handled many body bags.  The Board 
notes that the unit history of the unit that the Veteran was 
assigned to has not been obtained.  The Veteran was attached 
to the 624th QM Co. USARPC and 624th Sup and Svc Co USARPC 
while stationed in Vietnam.
Based upon the above, an attempt should be made to obtain the 
unit history.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  This letter must inform the 
Veteran of the information and evidence 
necessary to substantiate the claims, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

2.  An additional attempt should be made 
to obtain the Veteran's service treatment 
records from all possible sources.  If 
treatment records are not available, the 
steps taken in attempting to obtain these 
records must be documented and made part 
of the record, with the Veteran being 
notified as to what actions were taken in 
attempting to associate the service 
treatment records with the claims folder.  

3.  After performing (1) and (2) above, 
return the claims folder to the VA 
examiner who performed the December 2008 
VA coronary artery disease and 
hypertension examinations.  Following a 
review of the claims folder, including 
any additional evidence obtained with 
regard to service treatment records, the 
examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current hypertension or 
coronary artery disease is related to the 
Veteran's period of service, including as 
a result of herbicide exposure in 
service?  Detailed rationale is requested 
for any opinion that is rendered.  

If the examiner is no longer available, 
schedule the Veteran for a VA examination 
with the examiner rendering the above 
requested opinions following a review of 
the claims folder and examination of the 
Veteran.  

4.  After performing (1) and (2) above, 
return the claims folder to the VA 
examiner who performed the December 2008 
VA skin examination.  Following a review 
of the claims folder, including any 
additional evidence obtained with regard 
to service treatment records, the 
examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current skin disorder 
is related to the Veteran's period of 
service, including as a result of 
herbicide exposure in service?  Detailed 
rationale is requested for any opinion 
that is rendered.  

If the examiner is no longer available, 
schedule the Veteran for a VA examination 
with the examiner rendering the above 
requested opinions following a review of 
the claims folder and examination of the 
Veteran.  

5.  After performing (1) and (2) above, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any gastrointestinal/hemorrhoid disorder.  
All indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available for review by the 
examiner which such review being noted in 
the report.  Following examination of the 
Veteran and review of the claims folder, 
the examiner is requested to render the 
following opinion.  Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
hemorrhoid/gastrointestinal disorder is 
related to the Veteran's period of 
service, including as a result of 
herbicide exposure in service?  Detailed 
rationale is requested for any opinion 
that is rendered.  

6.  After performing (1) and (2) above, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any benign prostatic hypertrophy/prostate 
condition, including urinary tract 
infections.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available for 
review by the examiner which such review 
being noted in the report.  Following 
examination of the Veteran and review of 
the claims folder, the examiner is 
requested to render the following 
opinion.  Is it at least as likely as not 
(50 percent probability or greater) that 
any current benign prostatic 
hypertrophy/prostate condition, including 
urinary tract infections, is related to 
the Veteran's period of service, 
including as a result of herbicide 
exposure in service?  Detailed rationale 
is requested for any opinion that is 
rendered.  

7.  Contact the U.S. Army and Joint 
Services Research Record Center (JSSRC) 
and request the unit history of the 624th 
QM Co. USARPC and 624th Sup. and Svc. Co 
USARPC for the time period from July 1966 
to July 1967.  

8.  After the receipt of the information 
requested above, review the Veteran's 
reported stressors.  Make a determination 
whether it was as likely as not that the 
Veteran participated in combat or 
received enemy fire or was involved in 
the pick up of body bags.  A list of any 
verified stressors should be prepared.  
If none of the Veteran's stressors can be 
verified, then it should be so stated.

9.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  The list of verified 
stressors should also be provided to the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the Veteran's 
period of service.

The report of examination should include 
the rationale for all opinions expressed.

10.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, 
furnish a supplemental statement of the 
case and afford an opportunity to respond 
before the record is returned to the 
Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


